DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 24 June 2021 has been entered. Claims 1-20 remain pending in the application, of which Claims 14-20 remain withdrawn. Applicant’s amendments to the specification and the claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 24 March 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitation "the locking pin" in lines 15 and 21 respectively.  There is insufficient antecedent basis for these limitations in the claims.  For purposes of examination “the locking pin” will be interpreted as referring to the locking stud 231.
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2010/0243930) in view of Trottier (US 1,659,843).
Regarding Claim 1, Long discloses a valve locking mechanism (generally at 102).  The mechanism comprising: 
a handle (126) configured to rotate about a rotation axis (Figure 1A; paragraph 20); 
a position plate (130) positioned on the rotation axis, the position plate comprising a plurality of locking holes (140) positioned about an outer circumferential edge of the position plate (Figure 1B), the plurality of locking holes spaced apart from each other in a rotational direction of the handle (Figure 1B); 
a locking lever (128) pivotally connected to the handle about a locking lever connection point (168), the locking lever (128) configured for pivoting about the locking lever connection point between a locked position and an unlocked position (Paragraph 26), the locking lever defining a flat base surface on a radially inward end of the locking lever (the top portion of 164 as seen in Figure 5), the flat base surface configured to contact a flat underside of the position plate when in the locked position to stop further pivoting of the locking lever (paragraph 27), and further defining a locking stud (402) extending 
wherein the flat base surface (164) and the locking pin (as best understood at 402) are integral parts of the locking lever and not moveable relative to the locking lever (Figure 4); and 
a spring (170) engaging the locking lever to bias the locking lever toward the locked position (Paragraph 26), wherein, when the locking lever is in the locked position, the handle is locked at a rotation position corresponding to the one of the plurality of locking holes engaged by the locking stud (Paragraph 26),
but fails to expressly disclose where each of the plurality of locking holes completely surrounded by the position plate.
Trottier teaches a valve locking mechanism (Figures 1-2) with a handle (8), a position plate (10) and a locking lever (via 29) where the position plate comprising a plurality of locking holes (13) where each of the plurality of locking holes is completely surrounded by the position plate (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Long to incorporate the teachings of Trottier to provide for where each of the plurality of locking holes is completely surrounded by the position plate.  Doing so would be combining prior art elements according to known methods (the locking holes completely surrounded by the position plate of Trottier for the locking holes of Long) to yield predictable results (to provide for secure engagement of the locking lever (page 2, lines 3-11) to prevent disengagement of the locking stud or slipping to another hole); and simple substitution of one known element for another (the position plate of Long for the position plate of Trottier) to obtain predictable results (to provide for secure engagement of the locking lever (page 2, lines 3-11) to prevent disengagement of the locking stud or slipping to another hole).
Regarding Claim 3, Long discloses where the spring (170) is a compression type spring (Paragraph 26).
Regarding Claim 5, Long discloses where the locking stud (402) engages the locking holes (140) from a bottom side of the position plate (Figure 4 shows the unengaged position, where the locking stud is below the holes 140 and moves upward to the position of Figure 3, thereby engaging from a bottom side of the position plate).  
Regarding Claim 6, Long discloses where the locking lever (128) is pivotally connected to the handle (126) at the connection point (168), the locking lever arranged on a bottom side of the handle (Figure 2); and in moving from the locked position to the unlocked position, the locking stud (402) moves downward and away from the handle (Figure 4).  
Regarding Claim 7, Long discloses where the locking lever (128) further comprises a grasping portion (the end toward 166), the grasping portion configured for a user to grasp to move the locking lever between the locked position and the unlocked position (Paragraph 34-35); and in moving from the locked position to the unlocked position, the grasping portion moves upward and toward the handle (Figure 4).  
Regarding Claim 8, Long discloses a butterfly valve (Figure 1A).  The valve comprising: 
a disk (112; Paragraph 18) configured to rotate about a rotation axis (along 120) to control a flow of a fluid through a valve body (through 106) of the butterfly valve (Figure 1A); 
a stem 120) configured to rotate the disk about the rotation axis (Paragraph 18), the stem connected to the disk and extending along the rotation axis to an outside of the valve body (Figure 1A); 
a valve locking mechanism (generally at 102).  The mechanism comprising: 
a handle (126) connected to the stem and configured to rotate the stem (Figure 1A; paragraph 20); 

a locking lever (128) pivotally connected to the handle about a locking lever connection point (168), the locking lever (128) configured for pivoting about the locking lever connection point between a locked position and an unlocked position (Paragraph 26), the locking lever defining a flat base surface on a radially inward end of the locking lever (164), the flat base surface configured to contact a flat underside of the position plate when in the locked position to stop further pivoting of the locking lever, and further defining (Paragraph 27), and further defining a locking stud (402) extending upward from the flat base surface of the locking lever (Figure 1A), the locking stud proximate to the position plate and configured to engage any one of the plurality of locking holes when the locking lever is in the locked position (Paragraph 26); 
wherein both the flat base surface (164) and the locking pin (402) are integral parts of the locking lever and not movable relative to the locking lever (Figure 4); and 
a spring (170) engaging the handle to bias the locking lever toward the locked position (Paragraph 26), and wherein, when the locking lever is in the locked position, the handle is locked at a rotation position corresponding to the one of the plurality of locking holes engaged by the locking stud (Paragraph 26),
but fails to expressly disclose where each of the plurality of locking holes completely surrounded by the position plate.
Trottier teaches a valve locking mechanism (Figures 1-2) with a handle (8), a position plate (10) and a locking lever (via 29) where the position plate comprising a plurality of locking holes (13) where each of the plurality of locking holes completely surrounded by the position plate (Figure 2).

Regarding Claim 9, Long discloses where the position plate further comprises a plurality of connection holes (through which fasteners 138 extend; Paragraph 21); and the butterfly valve further comprises a plurality of fasteners (138), the plurality of fasteners configured to pass through the plurality of connection holes, respectively, to mount the position plate to a valve body of the butterfly valve (Paragraph 21; Figure 1A via bracket 132).  
Regarding Claim 12, Long discloses a valve locking mechanism (generally at 102) for a valve having a body defining an axis and a stem rotatable about the axis relative to the body (Figure 1A).  The mechanism comprising: 
a handle (126) configured for attachment to the stem (120) and configured to rotate about the axis (Figure 1A; paragraph 20); 
a position plate (130) positioned on the rotation axis and attachment to one of either the handle or the body of the valve (Figure 1A via 132), the position plate comprising a plurality of locking holes (140) positioned about an outer circumferential edge of the position plate (Figure 1B), the plurality of locking holes spaced apart from each other in a rotational direction of the handle (Figure 1B); 

a spring (170) engaging the locking arm toward the locked position (Paragraph 26), and wherein, when the locking arm is in the locked position, the handle is locked at a rotation position corresponding to the one of the plurality of locking holes engaged by the locking stud (Paragraph 26),
but fails to expressly disclose where each of the plurality of locking holes completely surrounded by the position plate.
Trottier teaches a valve locking mechanism (Figures 1-2) with a handle (8), a position plate (10) and a locking lever (via 29) where the position plate comprising a plurality of locking holes (13) where each of the plurality of locking holes completely surrounded by the position plate (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Long to incorporate the teachings of Trottier to provide for where each of the plurality of locking holes is completely surrounded by the position plate.  Doing so would be combining prior art elements according to known methods (the locking holes completely surrounded by the position plate of Trottier for the locking holes of Long) to yield predictable results (to provide for secure engagement of the locking lever (page 2, lines 3-11) to prevent disengagement of the locking stud or slipping to another hole); and simple substitution of one known element for another (the position plate of Long for the position plate of Trottier) to obtain predictable results (to provide for secure engagement of the locking lever (page 2, lines 3-11) to prevent disengagement of the locking stud or slipping to another hole).
Regarding Claim 13, Long discloses where the position plate (130) is attached to the body of the valve (via 132); and the locking arm (128) is mounted to the handle (126).
Claims 2 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2010/0243930) in view of Trottier (US 1,659,843) in further view of Fort et al (US 5,299,597) in further view of Hard (US 4,088,194).
Regarding Claim 2, Long discloses where the locking lever (128) comprises a hole (162) and a pin (202) configured to pass through the pin hole of the locking lever (Figure 2), but fails to expressly disclose where the handle comprises a safety pin hole; the locking lever further comprises a safety pin hole configured to align with the safety pin hole of the handle in the locked position and not align with the safety pin hole of the handle in the unlocked position; and the valve locking mechanism further comprises a safety pin configured to pass through the safety pin hole of the handle and the safety pin hole of the locking lever only in the locked position to lock the locking lever in the locked position.  
Fort et al teaches a valve locking mechanism (Figures 1-3) with a position plate (38) and a handle (12) where the handle comprises a hole (44); the locking lever further comprises a hole (43) configured to align with the hole of the handle in the locked position and not align with the safety pin hole of the handle in the unlocked position (Col 4, lines 13-18 teaches where the aligned holes are in the lock position; Col 3, line 66 – Col 4, line 4 teaches where the lever is rotated about pin 16, the result being where the holes 44 and 43 are no longer aligned); and the valve locking mechanism further comprises a pin (the shackle of the padlock (Col 3, lines 44-47)) configured to pass through the hole of the handle and the hole of the locking lever only in the locked position to lock the locking lever in the locked position (in the position seen in Figures 2-3),
but fails to disclose where the holes are safety pin holes and where the valve locking mechanism further comprises a safety pin.

Hard teaches a valve locking mechanism (generally at 10; Figure 1) comprising a safety pin (at 14 or 16) and safety pin holes (at least at 22 and 24 or 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Long, as modified by Trottier and Fort et al to incorporate the teachings of Hard to provide for where the holes are safety pin holes and where the valve locking mechanism further comprises a safety pin.  Doing so would be simple substitution of one known element for another (the padlock of Fort et al for the safety pin of Hard) to obtain predictable results (to secure the valve handle against accidental actuation).
Regarding Claim 10, Long discloses where the locking lever (128) comprises a hole (162) and a pin (202) configured to pass through the pin hole of the locking lever (Figure 2), but fails to expressly disclose where the handle comprises a safety pin hole; the locking lever further comprises a safety pin hole configured to align with the safety pin hole of the handle in the locked position and not align with 
Fort et al teaches a valve locking mechanism (Figures 1-3) with a position plate (38) and a handle (12) where the handle comprises a hole (44); the locking lever further comprises a hole (43) configured to align with the hole of the handle in the locked position and not align with the safety pin hole of the handle in the unlocked position (Col 4, lines 13-18 teaches where the aligned holes are in the lock position; Col 3, line 66 – Col 4, line 4 teaches where the lever is rotated about pin 16, the result being where the holes 44 and 43 are no longer aligned); and the valve locking mechanism further comprises a pin (the shackle of the padlock (Col 3, lines 44-47)) configured to pass through the hole of the handle and the hole of the locking lever only in the locked position to lock the locking lever in the locked position (in the position seen in Figures 2-3),
but fails to disclose where the holes are safety pin holes and where the valve locking mechanism further comprises a safety pin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Long, as modified by Trottier to incorporate the teachings of Fort et al to provide for where the handle comprises a hole; the locking lever further comprises a hole configured to align with the hole of the handle in the locked position and not align with the hole of the handle in the unlocked position; and the valve locking mechanism further comprises a pin configured to pass through the hole of the handle and the hole of the locking lever only in the locked position to lock the locking lever in the locked position.  Doing so would be use of known technique to improve similar devices (incorporating the holes for the pin in both the handle and the lever of the valve locking mechanism) in the same way (to secure the valve handle against accidental or unauthorized actuation); and simple substitution of one known element for another (holes in both the handle and the lever of 
Hard teaches a valve locking mechanism (generally at 10; Figure 1) comprising a safety pin (at 14 or 16) and safety pin holes (at least at 22 and 24 or 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Long, as modified by Trottier and Fort et al to incorporate the teachings of Hard to provide for where the holes are safety pin holes and where the valve locking mechanism further comprises a safety pin.  Doing so would be simple substitution of one known element for another (the padlock of Fort et al for the safety pin of Hard) to obtain predictable results (to secure the valve handle against accidental actuation).
Regarding Claim 11, Long, as modified by Trottier, teach all essential elements of the current invention as discussed above except a safety clip attached to the safety pin, the safety clip being configured to selectively secure the safety pin in the safety pin hole of the handle.  
Hard teaches a safety clip (18) attached to the safety pin (Figure 1), the safety clip being configured to selectively secure the safety pin in the safety pin hole of the handle (Figure 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Long, as modified by Trottier and Fort et al, to incorporate the teachings of Hard and provide for a safety clip. Doing so would prevent the safety pin from being lost, as taught by Hart (Col 3, lines 4-10).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Long (US 2010/0243930) in view of Trottier (US 1,659,843).
Regarding Claim 4, Long, as modified by Trottier teaches all essential elements of the current invention as discussed above except for where each of the plurality of locking holes has an oval shape.  
In re Dailey, 149 USPQ 47 (CCPA 1976). Here, an oval shape would allow a larger area to more accurately sit the locking lever stud within the hole, thereby reducing the tolerances needed for manufacturing the holes within the position plate.
Response to Arguments
Applicant's arguments filed 24 June 2021 have been fully considered but they are not persuasive.
The Applicant amends Claims 1 and 8 to incorporate the language “the locking lever defining a flat base surface 10on a radially inward end of the locking lever, the flat base surface configured to contact a flat underside of the position plate when in the locked position to stop further pivoting of the locking lever … wherein both the flat base surface and the locking pin are integral parts of the locking lever and not movable relative to the locking lever” and asserts that these limitations are not disclosed in the prior art references.
However, as discussed above, Long discloses where the locking lever defining a flat base surface on a radially inward end of the locking lever (the top portion of 164 as seen in Figure 5), the flat base surface configured to contact a flat underside of the position plate when in the locked position to stop further pivoting of the locking lever (paragraph 27 discloses where the tab 172 (seen in Figure 2 as the extension of 164) contacts the underside of the locking plate to provide friction between the tab and the position plate).   Additionally, Long discloses wherein the flat base surface (164) and the locking pin (at 402) are integral parts of the locking lever and not moveable relative to the locking lever (Figure 4).
Therefore, these arguments are unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753